OFFICE     OF THE   AlTORNEY    GENERAL   OF TEXAS
                                  AUSTIN




Hon. oeotgm8. no8Qe
Ooanty Attoraoy
Y8. Eeaa OoMty
Rlehmoa, Tmna




WherelQ     yea   srqla
v&other UT aot.m.re
et BOBMbarg, Taxes
date4.




                            Qt~oas,  8Q4 88 above lrrliaatea,
                            tern4    Oh. 8dloel La:born by
         8he 8hareh 8ad 'Uharehooqt'e tibn.. The aahool Is
         .oot 8 riva8e 8oheol up1 lt,r8 ae8 .llmltulto O&ho-
         1100 afone, mm4 there are laao ohildren of non-Catho-
         lie faith lttea4ia(l,the m-1.     Xn thlm aohoal the
         ohildraa noeire 6e8enl l4asatlonal tralnlng s1rllnr
         to that taa@t ia the lta ta maintain@4 aohoola and in
         l66itioa thormto, they rea*iro religiow lnatructlon
Hon. Oeorge 0. Ream,   page 2.


     mnd al40 phyeloml development. The 8ohool la not
     a prlrote sohool, 06 above lndio a ta d,
                                            ld It ia
     not opemted for ?rorit. In one part of the sohool
     bulldIng, there ~111 be melntalnd a ahapol *~hlok
     nil1 bo trod rogalwly for rellgloum rornhlp by
     the ohlldnn in the sohool and the dhoroh oongrega-
     tlon and say other person ceslrlap to attend the
     rell,gloosservloem them."
            Art1010 2, seotlon 2 of our State Conatltutlonper-
nits the leglolataraby 2enenl laro to lx o mpoertoio
                                                f       proper-
tier from taxation. The leglslstare, in eoaiorrlty 4th its
luthorltr, lnaote6 Artlole TlbO V.A.d.2. aa4 ue quote the ap-
plloable portion thereof as follewor
            *The follewisg property ahall bm exempt frar
     taxation, to-ritr
            1. 2abooia and Oharohoa.-Pablie#&sol housea
     and letaal places ef rellglous rorshl), also any pro-
     perty orrud by a lhuroh or by a ltrlotly nlI~loas
     loalety, ior the lrola8Ire we as l &welling plaoo for
     the .dnIotsrs of suoh eharoh or religiooclmoiety, the
     books 4b8a.mata~e       uiorefn 0tia the grewi attaohed
     to ocroh.balUIngs nooessary Ser the prhper oooupuo~,
     ase al    enjoyneat   of the  sat+, uu¶ uhieh field8 M)
     revenue wlutewer to oaoh ohruoh or roll~lour eoeiety;
     provldd that sash ezeaptioa as to the eelllng plaaa
     for the dnlsfero shall not extend to          - wweW
     thmn 1s reasonably neoeesazy for a awe1     "rlag pl8oe end
     In ao event aore thon      one lora of land. All 9abllo
     oollyrr, 9ablId lsaaadu,          ana all endonent iaatls
     oi in8titationm     or 1uraIag and rdlglea not uned
     ulth l TIU ti,9xWlt. sna when the mm8 are intaetwl
     la beads or mtiga@8, aDa all mash buildlng~ ti0ea
     lxoluslvel~ ana ownd by 9enoas or lsooeLatlonsoi
     peroons for lohool purapesesl....*
            Clearly the property la qaeatioa 18 tax exwpt
unlemr It ba deolded that the use ot the oha ll for rrll#loaa
exerelsea, la addition to the we of the eat Pre building   for
noboo purposes, destroys the exam tlon. The bullding if ased
exoludtely for either  ptapoae mm Pd bo tax lxupt an4 we me
not prepare6 to hold that the eoaourrence   of the two exempt
use8 render8 tha property lloble to taxation.

            It la, therefore, our opinion that the property
Hon. Oeorge 0. Wane,    page 2.


ruoh 1~ the   subjeot   of your laqulry is   tax   exempt.
                                              Yours very trnl7
                                      hTTOl3mtvOrnIl. O?


                                      m
                                                    roodror    2auardo
                                                              *0m10taat